DETAILED CORRESPONDENCE
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to Amendments and Remarks filed on 25 February 2022 as a response to the Non-Final Office Action issued 26 November 2021.  Claims 1-15 are pending and considered below

Claim Rejections Under 35 USC 102 (a)(1)
	Claims 1-12 were previously rejected under 35 USC 102 (a)(1) in view of Mocko et al. (WO2015191468).  Applicants amendments to the claims result in the claimed invention overcoming the application of Mocko as prior art.  While Mocko discloses the control or movement of a display panel by activating a motor via an application, as argued by the Applicants and agreed to by the Examiner the cited to prior art Mocko does not disclose the activation of a motor and the repositioning of a display in response to a specific transactional state of a point of sale system.  Therefore the rejection is withdrawn.

Priority
Applicants have not properly claimed priority with respect to the requirements of filing per the written description, with respect to PCT/US2018/042997 as priority is claimed. Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Reasons for Allowance
Claims 1-15 are allowed. 
The following is the Examiner's statement of reasons for allowance: 
The closest art of record, Mocko et al. WO2015191468 discloses an apparatus, method and computer readable medium comprising: 
determining, by a processor of a point of sale (POS) system, a transactional state of a point of sale (POS) the POS system; 
causing by the processor an advertisement to be displayed on the display panel while the display panel is in the second position.

However, Mocko does not teach at least: 
activating, by the processor, a motor to move a display panel of the POS system from a first position to a second position in response to the determining the transactional state of the POS system determining that the POS is not in transactional use.

Examiner concludes that the invention as disclosed by the Applicants is differentiated from the state of the art with respect to instigating the movements of point of sale display systems because the instant invention details the activation of a motor resulting in the movement of a POS system display panel in response to the determination of a transactional state of the system.  While prior art has been located detailing the movement of display panels in response to a number of factors, the specific invention as claimed by the Applicants of the changing of a display panel position in response to a transactional state has not been found.  Therefore the instant invention is determined to be allowable over located prior art.  Examiner further notes that the dependent claims include variations on the independent claims which are further applications of the inventive concept of moving a display in response to transactional status, as well as the evaluation of sound threshold levels in the area of the point of sale, further determined to be allowable subject matter.  Thus the Examiner concludes the missing elements from the cited to prior art would not be disclosed or found in a reasonable number of references and if such a combination were known, a motivation to combine the references would not be present.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892:
See Lee (20180240252) for disclosures related to controlling the rotation of a display apparatus in accordance with the detection of a user position in terms of an angular position as detected by the display apparatus.  See at least paras. [46]-[59].  While the disclosures of Lee relate to the movement or reconfiguration of a display in response to detection of viewer positions, Lee does not disclose any movement of a display device in response a detected transaction status of a customer.
See Kang et al. (20160357378) for disclosures related to the detection of sensed information surrounding a display and the determination of an appropriate display information and lighting conditions to be displayed for viewing.  See at least paras. [150]-[165].  While the disclosures of Kang relate to the presentation of a display in response to detected surroundings, Kang does not disclose the reorientation of a display device in response to a detected transactions state of a customer.
See Angelo et al. (20160091968) for disclosures related to the repositioning of a display by either repositioning the display screen by the manipulation of a support arm either by physical manipulation or by remote control, including the use of sensors such as cameras.  See at least paras. [21]-[33].  While the disclosures of Angelo disclose the repositioning of a display in response to the detection of user states and user control activities, Angelo does not disclose the determination of a transaction state and moving the display element accordingly.
See Truong et al. (20140028541) for disclosures related to the determination of a digital sign image for display depending upon the orientation or facing direction of the digital display used in a retail or transactional application.  See at least paras. [17]-[29].  While the disclosures of Truong disclose the changing of a display information in response to a movement of a display panel, Truong does not disclose the changing of display information in response to the detection of a transactional status of a point of sale.
See Shiraki Keiichiro (JP H09-44747 A) for disclosures related to reorientation of a point of sale terminal in response to the pressing or activation of a switch indicating the termination or end of a settlement process during the process of completing a transaction.  While the disclosures of Keiichiro disclose the adjusting or reorientation of a POS sale terminal in accord with a transaction status, Keiichiro does not disclose the automatic relocation of a display panel in response to the determined transaction status.
See Thomas et al. (AU 2017213565) for disclosures related to the display of customer oriented information or merchant oriented information in accordance with the direction the display panel is facing however the movement of the display is performed manually as opposed to by sensing a transactional state as is disclosed by the current invention.

The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682